       CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 1 of 8




 STATE OF MINNESOTA                                                          DISTRICT COURT

 COUNTY OF HENNEPIN                                            FOURTH JUDICIAL DISTRICT

 Portfolio Recovery Associates,                                    Court File No. 27-CV-20-702
                                                                          Judge Mary R. Vasaly
                                    Plaintiff,
 v.
                                                                     ORDER
 Felicia Yang,

                                   Defendant.


       The above-entitled matter came before Judge Mary R. Vasaly for a remote “Zoom”
hearing on July 16, 2020, upon the Motion to Dismiss of Defendant, Felicia Yang.
       Plaintiff, Portfolio Recovery Associates, was represented by Anita Sunde and Rodenberg
Law Firm.
       Defendant, Felicia Yang, was represented by Darren Brayer Schwiebert and DBS Law,
LLC.
       Based upon the affidavits filed by the parties, the arguments of counsel, and all of the
records, files, and proceedings herein, the Court makes the following:
                                                 ORDER
       1.        Defendant’s motion to dismiss the Complaint is granted. The action is dismissed
without prejudice.
       2.        The attached memorandum of law is incorporated herein.


       LET JUDGMENT BE ENTERED FORTHWITH


                                                 BY THE COURT:


Date: July 31, 2020                              ___________________________________
                                                 Mary R. Vasaly
                                                 Judge of District Court




                                      EXHIBITA
       CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 2 of 8




                                  MEMORANDUM OF LAW
I. FACTUAL BACKGROUND
   The relevant facts are limited due to the procedural posture of the motion and the abbreviated
allegations in Plaintiff’s Complaint. In the Complaint, Plaintiff alleges that before the case was
commenced, “the defendant owed $603.16 for credit on a Comenity Bank-Victoria's Secret
account.” The claim was assigned, “for good consideration,” to the Plaintiff and the balance
remains due and owing. (Pl’s Compl., ¶ 1.)
   Plaintiff had the Summons and Complaint personally served on Ms. Yang on July 12, 2019.
(Aff. of Serv.) It filed this action on January 10, 2020. The Summons that was served on Ms.
Yang advised Ms. Yang, among other thangs:
       You must give or mail to the person who signed this summons a written response
       called an Answer within 20 days of the date on which you received this Summons.
       You must send a copy of your Answer to the person who signed this summons
       located at: PO Box 2427, Fargo, ND 58108-2427.
The person who signed the summons was “Anita Sunde” and her address was given as “PO Box
2427, Fargo, ND 58108-2427.” However, on the lower left hand side of the Summons, the
following information was separately printed:
       PERSONAL SERVICE
       c/o Anita Sunde
       1112 6th Ave NE
       Dilworth, MN 56529

       SERVICE BY MAIL
       PO Box 1014
       Moorhead, Minnesota 56560
No explanation was provided regarding the meaning of “personal service” or “service by mail.”
       On February 12, 2020, Ms. Sunde filed an affidavit that states:
       [T]he summons and complaint in said action have been duly served on the
       defendant therein and said summons and complaint with proof of said service
       thereof duly filed in the office of the clerk of said court; that the time allowed by
       law and specified in said summons for said defendant to answer the complaint in
       said action has elapsed, that no answer has been received by or served upon said
       plaintiff or its attorney and defendant has not otherwise properly defended in the
       action; that accordingly said defendant is in default herein.
In February 2020, Plaintiff notified Ms. Yang that it intended to seek a default judgment against
her. After the motion papers were filed, the hearing on the motion was eventually scheduled for
                                                 2
          CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 3 of 8




July 16, 2020. On June 17, 2020, Ms. Yang moved to dismiss the action. Plaintiff opposes the
motion.
II. Legal Conclusions
          A. Dismissal for Insufficient Process
       Ms. Yang argues that this case must be dismissed pursuant to Minn. R. Civ. P. 12(b) and
(c), because the summons that was served on her did not meet the requirements of state law. In
Minnesota, an action is commenced by service of a summons. See Minn. R. Civ. P. 3.01(a). The
summons must in relevant part, meet the following requirement:
       The summons shall … be subscribed by the plaintiff or by the plaintiff's attorney,
       [and] give an address within the state where the subscriber may be served in person
       and by mail…
Minn. R. Civ. P. 4.01.
       Whether service of process was effective, and personal jurisdiction therefore exists, is a
question of law. Shamrock Dev., Inc. v. Smith, 754 N.W.2d 377, 382 (Minn. 2008) (citing
Roehrdanz v. Brill, 682 N.W.2d 626, 629 (Minn. 2004)). Service of process in a manner not
specifically authorized by law is ineffective service. Lundgren v. Green, 592 N.W.2d 888, 890
(Minn. Ct. App. 1999), review denied (Minn. July 28, 1999) (citing Tullis v. Federated Mut. Ins.
Co., 570 N.W.2d 309, 311 (Minn. 1997). To be effective, service of process “must accord
strictly with statutory requirements.” Id. (quotation omitted). Thus, the fact that a party has
actual notice of a lawsuit is irrelevant. Jaeger v. Palladium Holdings, LLC, 884 N.W.2d 601,
609 (Minn. 2016) (citing Minn. R. Civ. P. 4.03) (holding that Minnesota law does not recognize
an actual-notice exception to the service-of-notice rules).
       In interpreting a rule or statute, the court interprets words and phrases according to their
common and ordinary meaning, and “technical words and phrases according to their special,
technical meaning.” Cox v. Mid-Minnesota Mut. Ins. Co., 909 N.W.2d 540, 543–44 (Minn.
2018) (citing State v. Schouweiler, 887 N.W.2d 22, 25 (Minn. 2016). A word has a special
meaning if “courts have ascribed a well-established and long-accepted meaning to [it].” Id.
(citations omitted.) “Whether a phrase should be ascribed its technical or special meaning
depends in part upon the context in which the phrase appears. Cox, 909 N.W.2d at 544 (citing
State v. Rick, 835 N.W.2d 478, 484 (Minn. 2013)). The court also considers a rule’s purpose,
history, and procedural context. Id. (citations omitted).

                                                  3
         CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 4 of 8




         “It is well-settled that the ultimate burden of proving insufficient service of process is
upon the defendant.” DeCook v. Olmsted Med. Ctr., Inc., 875 N.W.2d 263, 274 (Minn. 2016).
However, the plaintiff must first submit evidence demonstrating that service was made in an
effective manner. Id. “In other words, the plaintiff bears the initial burden of production, and the
defendant bears the ultimate burden of persuasion.” Id.
         Here, Plaintiff has failed to meet its initial burden of demonstrating that service was made
in an effective manner, because the summons does not meet the requirements of the applicable
Rule. Although the Summons does direct the person served to “give or mail to the person who
signed this summons a written response called an Answer,” which satisfies the requirement that a
plaintiff instruct the defendant to give or mail “the subscriber” an answer, it does not state where
within the state the subscriber may be served in person and by mail. Instead, the Summons states
that “[y]ou must send a copy of your Answer to the person who signed this summons located at:
PO Box 2427, Fargo, ND 58108-2427.” This directive is not contained in the rule, which
contains no provision requiring the person served to mail the answer to a location outside the
state.
         More importantly, this language does not satisfy the requirement that the defendant be
provided an address within the state where the subscriber may be served “in person and by mail.”
Instead, the Summons creates confusion by referring to “service” only in the references at the
bottom of the page. The body of the Summons does not refer to any requirement of “service”
and there is no definition of “service” provided. As a result, Ms. Yang is given no reason to refer
to these two addresses.
         Finally, even if Ms. Yang were aware of a “service on the subscriber” requirement, the
Summons only provides a Minnesota address where the “subscriber,” Ms. Sunde, may be
“served in person.” Its “service by mail” provision does not identify the Post Office Box as a
place where Ms. Sunde, the subscriber, may be served by mail. It does not identify the owner of
the post office box. This suggests that if Ms. Yang wishes to mail the answer to “the
subscriber,” as “required” in the body of the Summons, she may only do so by mailing the
answer to the North Dakota address. Because the Rule requires that the Summons provide a
Minnesota address for service by mail on the subscriber, this Summons is insufficient under Rule
4.01.

                                                   4
        CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 5 of 8




       Plaintiff argues that it would violate the Constitution for the Court to interpret the rule as
requiring plaintiffs to provide the defendant with a Minnesota address for service of the answer
in person or by mail. Such a requirement, it contends, would violate the rights of nonresident
citizens to access the courts. The Court need not address this argument.
       The Court must “presume statutes to be constitutional and exercise the power to declare a
statute unconstitutional ‘with extreme caution and only when absolutely necessary.’” Irongate
Enterprises, Inc. v. Cty. of St. Louis, 736 N.W.2d 326, 332 (Minn. 2007) ((citing ILHC of Eagan,
LLC v. County of Dakota, 693 N.W.2d 412, 421 (Minn. 2005) (quoting In re Haggerty, 448
N.W.2d 363, 364 (Minn.1989)). The party challenging a statute's constitutionality bears the
burden of establishing that the statute is unconstitutional beyond a reasonable doubt. Westling v.
County of Mille Lacs, 581 N.W.2d 815, 819 (Minn. 1998) (citing In re Conservatorship of
Foster, 547 N.W.2d 81, 85 (Minn. 1996). Furthermore, “a person to whom a statute may
constitutionally be applied will not be heard to challenge a statute on the ground that it may
conceivably be applied unconstitutionally to others.” Irongate, 736 N.W.2d at 333 (citation
omitted).
       In this case, Plaintiff lacks standing to raise its constitutional argument. There is no
dispute that Ms. Sunde does in fact have a Minnesota address where she may be served. Thus,
the Court is not dismissing the case because Plaintiff lacks a Minnesota address. Rather, it is
dismissing the case because the Summons did not adequately advise Ms. Yang of her rights in
conformity with the applicable rule. Plaintiff lacks standing to raise its constitutional argument.
       Plaintiff argues that even if the Summons, and therefore, service of process was
insufficient, dismissal is not the proper remedy. Rather, Plaintiff asks that the Court allow
amendment of the Summons pursuant to Rule 4.07 of the Minnesota Rules of Civil Procedure.
That rule provides:
       The court in its discretion and on such terms as it deems just may at any time allow
       any summons or other process or proof of service thereof to be amended, unless it
       clearly appears that substantial rights of the person against whom the process issued
       would be prejudiced thereby.
See also DeCook v. Olmstead Medical Center, Inc., 875 N.W.2d at 263.
       Relying on DeCook, Plaintiff argues that the Court should allow the Summons to be
amended because the errors in the Summons were “technical” defects and Ms. Yang has suffered

                                                  5
          CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 6 of 8




no prejudice as a result. Ms. Yang points to Tharp v. Tharp, 36 N.W.2d 1, 3 (Minn. 1949),
where the Minnesota Supreme Court affirmed the trial court’s dismissal of the action due to
ineffective service of process and denied amendment because the amendment would result in
prejudice, in that the defendant would lose a defense.
          The Court agrees with Ms. Yang that the defects in the Summons were more than mere
technical errors. Unlike the situation in DeCook¸ where the defect involved an improper
signature, the error was corrected and the defendant re-served. The error did not impact the
defendant’s ability to respond to the Complaint. Here, in contrast, the defect involved supplying
Ms. Yang with incorrect information regarding how to respond to the Complaint. Moreover,
Plaintiff has neither served Ms. Yang with a corrected Summons nor moved to amend the
Summons. Although she has not identified prejudice due to the defect, Plaintiff would also not
be prejudiced by being required to follow the rules. Otherwise, the Court would be allowing
Plaintiff to commence the action using whatever form of Summons it chooses without regard to
Minnesota’s clear rules.
          The Court will dismiss the case without prejudice.
          B. Dismissal for Lack of Subject Matter Jurisdiction
          Ms. Yang also argues that the Court lacks subject matter jurisdiction over this proceeding
because a federal injunction bars Plaintiff from bringing this lawsuit. On September 15, 2015,
the United States Consumer Protection Bureau entered an Injunction Consent Order against
Plaintiff (the “Injunction.”). (Declaration of Darren Schwiebert, Ex. B.) Pursuant to Section
VIII of the Injunction:
          [Plaintiff], [Plaintiff’s] attorneys, and all other persons in active concert or
          participation with any of them . . . are permanently restrained and prohibited from:
          Initiating any Debt Collection Lawsuit ….
However, the Injunction provides an exception. Plaintiff may initiate such a lawsuit, if it is in
possession of certain documentation, and provides certain information to the defendant before
the action is commenced. (Id., ¶¶ 119, 120.) Ms. Yang argues that Plaintiff did not provide her
with the required information and therefore the Court lacks subject matter jurisdiction over the
action.
          The Court disagrees with Ms. Yang for two reasons. First, the question is not one of
subject matter jurisdiction. The Injunction was issued against Plaintiff, a party in that action, and

                                                   6
        CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 7 of 8




therefore acts in personam on it. (See Injunction, Section VIII, ¶ 115.) The court that issued the
Injunction did not purport to prohibit state courts, such as this Court, from adjudicating claims
properly commenced pursuant to their rules. If it had done so, its order would likely have
violated the Anti–Injunction Act, 28 U.S.C. § 2283 (2000). The Act is part of a scheme, formed
by statutory and decisional law that serves to forestall the frictions that would result from turf
wars between federal and state courts over control of a particular case. See Atlantic Coast Line
R.R. Co. v. Bhd. of Locomotive Eng'rs, 398 U.S. 281, 286 (1970). Generally, it bars a federal
court from granting an injunction that would stay state-court proceedings unless such an
injunction is (1) expressly provided for in a federal statute, (2) necessary in aid of the federal
court's jurisdiction, or (3) necessary to protect or effectuate the federal court's judgments.
       Second, the Court disagrees with Ms. Yang that it may determine whether the action is
barred in the procedural posture of this motion to dismiss. The district court may grant a motion
to dismiss a complaint if it “fail[s] to state a claim upon which relief can be granted.” Minn. R.
Civ. P. 12.02(e). A complaint must “contain a short and plain statement of the claim”
demonstrating that the plaintiff is entitled to relief. Id. at 8.01. While every averment in the
complaint must be “simple, concise, and direct,” no specific or technical form of pleading is
required. Id. at 8.05(a). Therefore, “a claim is sufficient against a motion to dismiss for failure
to state a claim if it is possible on any evidence which might be produced, consistent with the
pleader’s theory, to grant the relief demanded.” Walsh v. U.S. Bank, N.A., 851 N.W.2d 598, 603
(Minn. 2014). A sufficient pleading must identify only the incident in question and need not
allege each element of each possible cause of action. Id. at 605.
       In considering a motion to dismiss pursuant to Rule 12.02(e), a district court must
“consider only the facts alleged in the complaint, accepting those facts as true and must construe
all reasonable inferences in favor of the nonmoving party.” Finn v. Alliance Bank, 860 N.W.2d
638, 653 (Minn. 2015) (quotation omitted). Generally, documents outside the pleadings not
referenced therein cannot be considered on a motion to dismiss without converting the motion to
one for summary judgment. Minn. R. Civ. P. 12.02. The Court may also take “judicial notice”
of a fact not subject to reasonable dispute in that it is either (1) generally known within the
territorial jurisdiction of the trial court, or (2) capable of accurate and ready determination by
resort to sources whose accuracy cannot reasonably be questioned. Matter of Welfare of

                                                  7
        CASE 0:20-cv-01397-SRN-KMM Doc. 13-1 Filed 10/23/20 Page 8 of 8




Clausen, 289 N.W.2d 153, 156–57 (Minn. 1980) (citing Minn. R. Evid. Rule 201(b)). The
function of judicial notice is to expedite litigation by eliminating the cost or delay of proving
readily verifiable facts. Id.
        The Injunction on which Ms. Yang relies does not bar Plaintiff from commencing this
action on its face. Instead, it contains exceptions that depend upon the facts as to whether
Plaintiff did or did not satisfy the Injunction’s conditions. The Court would need to look outside
the Complaint to determine the existence of those relevant facts based on affidavits or other
admissible evidence. In the procedural posture of this case, it would be improper for the Court to
do so. The motion to dismiss on this ground is denied.
III. CONCLUSION
        Ms. Yang’s motion to dismiss for insufficient service of process/lack of personal
jurisdiction is granted.


                                               -   MRV




                                                   8
